I respectfully dissent from the decision of my brothers for the reason that the Ohio Supreme Court in Otte v. Dayton Power Light Co. (1988), 37 Ohio St.3d 33, 523 N.E.2d 835, while not stating so in the syllabus, has clearly adopted the proposition that a public utility meets the required standard of care enunciated in Hetrick v. Marion-Reserve PowerCo. (1943), 141 Ohio St. 347, 25 O.O. 467, 48 N.E.2d 103, if it follows industry standards. The appellee indisputably followed and conformed to the National Electric Safety Code in the installation and maintenance of the lines involved in this matter, and such fact is dispositive as decided by the trial court.